SCHOTT, Judge.
In our examination of this record for errors patent we noted that defendant’s presence when the calling, examination, challenging, impaneling, and swearing of the jury took place was not reflected in the minutes. Pursuant to our order the trial judge has filed in the record a per curiam in which she certified that defendant was indeed present at all phases of the trial. We hold that this is sufficient to remedy the defect in the minute entry.
We find no errors patent and defendant has assigned no errors for our review. Accordingly, the conviction and sentence are affirmed.
AFFIRMED.